DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10 and 19-25) in the reply filed on 10/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the print head gantry" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Doyle et al. (US 2002/0020346A1) (hereafter Doyle).
	With respect to claim 1, Doyle teaches a stencil printer (30) for printing an assembly material on an electronic substrate, the stencil printer comprising: a frame (figures); a stencil coupled to the frame, the stencil having apertures formed therein (figures; and paragraphs 40 and 47); a support assembly (38) coupled to the frame, the support assembly being configured to support the electronic substrate (figures 1 and 7); a print head gantry coupled to the frame (figure 2; and paragraph 72); a print head assembly (35/135) supported by the print head gantry in such a manner that the print head assembly is configured to traverse the stencil during print strokes (figure 2; and paragraph 72); and an assembly material recovery system configured to remove assembly material from a top surface of the stencil and to deposit assembly material 
With respect to claim 2, Doyle teaches wherein the receptacle is positioned on the top surface of the stencil from a storage location (broadest reasonable interpretation), which is a rail/track (1, 2, A, B, 22, 24, 26, 28) of a stencil support assembly (figures 7-8C).
With respect to claim 3, Doyle teaches wherein the receptacle includes a flat bottom wall configured to rest on the flat surface and to enable the assembly material to be rolled thereon (figures 7-8C).
With respect to claim 19, Doyle teaches an assembly material recovery system configured to remove assembly material from a top surface of a stencil of a stencil printer and to deposit assembly material to deposit assembly material on a new replacement stencil, the recovery system comprising: a receptacle (124) configured to be positioned on the top surface of the stencil (figures 8A-8C; and paragraphs 45 and 73-79). 
With respect to claim 20, Doyle teaches wherein the receptacle includes a flat bottom wall configured to rest on the flat surface and to enable assembly material to be moved thereon (figures 7-8C). 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nanzai (US 5,287,806).
With respect to claim 19, Nanzai teaches an assembly material recovery system configured to remove assembly material from a top surface of a stencil of a stencil printer and to deposit assembly material to deposit assembly material on a new replacement stencil, the recovery system comprising: a receptacle (B) configured to be positioned on the top surface of the stencil (figures; column 6, line 48-column 7, line 17; and column 8, 66-column 9, line 10). 
. 

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KILEY S STONER/            Primary Examiner, Art Unit 1735